Citation Nr: 1535006	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left leg postphlebitic syndrome from July 11, 2008 to August 30, 2014. 

2.  Entitlement to a compensable rating for left leg postphlebitic syndrome since September 1, 2014.

3.  Entitlement to an initial compensable rating for left leg varicose vein stripping residual scars.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and a July 2012 rating decision of the VARO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a February 2015 Travel Board hearing.  A Board hearing transcript (Tr.) has been associated with the file.

The Veteran perfected his appeal of the issue of entitlement to a rating in excess of 40 percent for left leg postphlebitic syndrome in April 2011.  In a June 2014 rating decision, the RO reduced the Veteran's evaluation for left leg postphlebitic syndrome from 40 percent to 0 percent, effective September 1, 2014.  While the Veteran has not perfected a separate appeal regarding whether the September 2014 reduction was proper, the Board notes that the issue currently before the Board encompasses this issue, as it is for the Board to determine the appropriate evaluation to be assigned for the Veteran's service-connected left leg postphlebitic syndrome from July 11, 2008 to the present.

The Board also notes that in May 2011, the North Carolina Department of Veterans Affairs submitted correspondence indicating that it was withdrawing as the Veteran's representative.  In June 2014, the Veteran submitted a new VA Form 
21-22a, again appointing the North Carolina Department of Veterans Affairs as his representative, and this correspondence included signature by a representative of this veterans' service organization.  The North Carolina Department of Veterans Affairs represented the Veteran at his February 2015 Board hearing.  The Board therefore finds that the North Carolina Department of Veterans Affairs has been properly reappointed as the Veteran's current representative.

The issues of entitlement to a rating in excess of 40 percent for left leg postphlebitic syndrome from July 11, 2008 to August 30, 2014 and in excess of 30 percent thereafter, to an initial compensable rating for left leg varicose vein stripping residual scars, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1994 rating decision, the Veteran was granted entitlement to service connection for left leg phlebitis, evaluated as 30 percent disabling, effective July 18, 1992.  In a July 2009 rating decision, the evaluation was increased to 40 percent, effective July 11, 2008.

2.  In a June 2014 rating decision, issued over 20 years after the Veteran was initially granted a 30 percent evaluation for his left leg disability, the Veteran's evaluation for service-connected left leg post phlebitic syndrome was reduced to 
0 percent, effective September 1, 2014.

3.  Service connection for left leg phlebitis has been in effect and continuously rated at a 30 percent evaluation for 20 or more years for compensation purposes under laws administered by VA.



CONCLUSION OF LAW

The assignment of a 30 percent evaluation for service-connected left leg post phlebitic syndrome is protected by law, and a 30 percent evaluation since September 1, 2014 is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.951(b), 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact that the Board is granting a restoration of a 30 percent rating for service-connected left leg post phlebitic syndrome and remanding the remaining issues, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).

The Veteran has been service connected for left leg post phlebitic syndrome with an evaluation of 30 percent since July 18, 1992.  This evaluation was increased to 
40 percent effective July 11, 2008.

In March 2014, the RO proposed to reduce the Veteran's service-connected left leg post phlebitic syndrome to 0 percent.  In a June 2014 rating decision, the Veteran's evaluation for service-connected left leg post phlebitic syndrome was reduced to 
0 percent, effective September 1, 2014.  This reduction occurred over 20 years since the Veteran was initially assigned a 30 percent rating.  As such, it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951(b).

The Board therefore finds that the Veteran's 30 percent evaluation for left leg post phlebitic syndrome is protected by law, and as such this rating must be restored.  The issue of entitlement to a rating in excess of 40 percent prior to September 1, 2014 and in excess of 30 percent thereafter is addressed in the remand below.


ORDER

Entitlement to a restoration of a 30 percent rating for left leg postphlebitic syndrome, since September 1, 2014, is granted.


REMAND

I. VA Examination

At the February 2015 Board hearing, the Veteran testified that his left leg postphlebitic syndrome has become worse, and that it now is constantly swollen and numb.  Board Hearing Tr. 4.  The Veteran also testified that his left leg varicose vein stripping residual scars are tight, swollen, and have never properly healed, and as such have significantly more severe symptomatology than that shown at the previous VA examination.  Id. at 8.  To ensure that the evidence of record reflects the current severity of the Veteran's service-connected disabilities, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.).

The Board notes that the Veteran was scheduled for a VA examination in March 2014 but failed to attend.  The Veteran stated that he had been unable to attend his most recent VA examination because he had a conflicting private cardiac examination at that time.  Tr. at 11, 13.  The Board accepts that the Veteran has shown good cause for his failure to report for the examination, and he should be afforded another opportunity to attend such an examination.  38 C.F.R. 
§ 3.655(a) (2015).

II. Treatment Records

The record indicates that the Veteran receives treatment for his left leg at the VA Medical Center in Fayetteville, North Carolina.  All outstanding, relevant VA treatment records since February 2013 should be obtained and reviewed prior to further adjudication.

The Veteran also receives general medical care through a private physician.  Although he has not indicated that he has received treatment for his left leg disorder from the private physician, the Veteran should again be notified that he should provide VA with authorization to obtain private medical records for any care pertaining to left leg postphlebitic syndrome and residual scars.

III. TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the remanded issues of entitlement to increased ratings for left leg postphlebitic syndrome and varicose vein stripping residual scars.  Therefore, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also finds that a social and industrial survey is necessary in order for it to make an informed decision in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records from the Fayetteville VA Medical Center from February 2013 to the present.

2.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more recent, relevant private medical records pertaining to left leg postphlebitic syndrome or residual scars.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left leg postphlebitic syndrome and left leg varicose vein stripping residual scars.  The electronic claims file should be reviewed in conjunction with the examination and the examiner's report should note that review.  Any indicated studies should be performed and the examination report should comply with all protocols for rating these conditions.

The examiner should then specifically address the impact of the Veteran's left leg postphlebitic syndrome and left leg varicose vein stripping residual scars on the functional impairment caused these service-connected disabilities.  

4.  After completing the requested development in paragraphs (1) through (3), arrange for the Veteran undergo a social survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of his service-connected disabilities (left leg postphlebitic syndrome and left leg varicose vein stripping residual scar) on his ability to interact with others and function in an industrial setting, in accordance with M21-1, III.iv.3.A.10.  The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities (noted above), and the impact of those on his employability.  In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  In considering this impact, it is noted to the examiner that the Veteran has been educated through the 12th grade and his primary work experience is as a child care provider.  Board Hearing Tr. 18.  The Veteran has also stated that even while sitting, he experiences leg swelling.  Id. at 20

A comprehensive rationale must be provided for any opinion offered.

5.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, readjudicate the issues.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


